United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________
Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-622
Issued: September 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On January 30, 2012 appellant, through his attorney, filed a timely appeal from a
January 12, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his claim for an increased schedule award. The appeal was docketed as No. 12-622.
This case has previously been before the Board. By decision dated March 23, 2010, the
Board found the case not in posture for decision as there was a conflict in the medical evidence
regarding the extent of permanent impairment to appellant’s lower extremities.1 By decision
dated July 26, 2011, the Board found the case not in posture for decision.2 The Board found the
medical conflict regarding the extent of appellant’s permanent impairment of each leg remained
unresolved. The Board found that appellant provided evidence of “documented bias” or
“unprofessional conduct” by the selected impartial medical specialist, Dr. Menachem M. Meller,
was sufficient to allow his participation in the selection of the impartial medical specialist. As
OWCP did not allow appellant to participate in the selection of the impartial medical specialist,
the Board set aside the decision and remanded for such participation. It was further directed to
update its statement of accepted facts and the questions provided to the impartial medical

1

Docket No. 09-1338 (issued March 23, 2010).

2

Docket No. 10-2198 (issued July 26, 2011).

specialist to reflect whether appellant’s bilateral knee and hip conditions preexisted his accepted
employment injury.
The Board, having reviewed the case record, finds that the case is not in posture for a
decision. Justice and equity require that the action proposed by the Board be fulfilled as the
Board has intrinsic authority to ensure the orderly processing of appeals docketed for review.3 In
its July 26, 2011 decision, the Board specifically found that appellant had provided sufficient
evidence to allow his participation in the selection of the impartial medical specialist. Thus,
OWCP should have prepared a list of three specialists available to act as an impartial medical
examiner from which appellant could choose one to perform the impartial examination.4
Accordingly, as OWCP failed to follow the Board’s directive as enunciated in its July 26,
2011 decision regarding appellant’s participation in the selection of the impartial medical
specialist, the Board concludes that the case must be remanded to OWCP for the action
specifically described in its July 26, 2011 decision.5 Following this and any further development
deemed necessary, OWCP should issue a decision concerning permanent impairment of
appellant’s legs, including any preexisting condition to the bilateral knees and hip conditions.6

3

See Frank W. White, 42 ECAB 693 (1991).

4

See Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.500.4(f)(2) (July 2011).
5

The Board has final authority to determine questions of law and fact. Its determinations are binding upon OWCP
and must, of necessity, be so accepted and acted upon by the Director of OWCP. Otherwise, there could be no finality
of decisions and the whole appeals procedure would be nullified and questions would remain moot. See Paul Raymond
Kuyoth, 27 ECAB 498, 503-04 (1976); Anthony Greco, 3 ECAB 84, 85 (1949).
6

Appellant’s counsel, on appeal, asserts that OWCP did not update its statement of accepted facts. However, the
Board notes that OWCP has updated the statement of accepted facts.

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 12, 2012 be set aside and the case remanded for further
action consistent with this order of the Board.
Issued: September 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

